 



Exhibit 10.1
WAIVER AND AMENDMENT TO COMBINATION AGREEMENT
     This WAIVER and FIRST AMENDMENT TO COMBINATION AGREEMENT (this “Waiver and
Amendment”) is made and entered into as of July 16, 2006, between Phelps Dodge
Corporation, a New York corporation (“Portugal”), and Inco Limited, a
corporation organized and existing under the laws of Canada (“Italy”).
RECITALS
     A. Portugal and Italy are party to a Combination Agreement, dated as of
June 25, 2006 (as amended pursuant hereto, the “Combination Agreement”),
providing, among other things, for an Arrangement pursuant to which an indirect
wholly-owned subsidiary of Portugal will acquire all of the outstanding common
shares of Italy and the shareholders of Italy immediately prior to the
effectiveness of the Arrangement will receive the consideration described in the
Combination Agreement herein and in the Plan of Arrangement referred to therein.
     B. Italy wishes to make certain modifications to the Italy Bid, including
to increase the amount of the Offer and to reduce the Minimum Tender Condition
(as such terms are defined in the Support Agreement), and to make certain
modifications to the Support Agreement, including to provide for the payment of
a special dividend by France to shareholders of France prior to the initial
closing of the Italy Bid, and Portugal wishes Italy to make such modifications,
to consent to such modifications and to grant certain irrevocable waivers of
Italy’s obligations under the Combination Agreement in order for Inco to make
such modifications, all as further provided herein.
     C. Portugal and Italy wish to amend the terms of the Arrangement to provide
for an increase in the Per Share Cash Amount.
     D. Italy may desire to (i) acquire common shares of France prior to the
Expiry Time (as defined in the Support Agreement) pursuant to subsection 94(3)
of the Securities Act (Ontario), Ontario Securities Commission Rule 62-501 and
all other applicable laws (the “Open Market Purchases”) and/or (ii) acquire
common shares of France after the Expiry Time, subject to compliance with
subsection 94(6) of the Securities Act (Ontario) and all other applicable laws
(the “Subsequent Purchases”) and Portugal desires to authorize Italy to make the
Open Market Purchases and/or the Subsequent Purchases.
     E. Portugal and Italy wish to make certain conforming modifications to the
Combination Agreement as further set forth herein.
     F. All capitalized terms used herein without being specifically defined are
used as defined in the Combination Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
WAIVER AND COVENANT
     1.1. Waivers. Portugal hereby consents to and irrevocably grants such
waivers as may be required under the Combination Agreement in order to allow
Italy to:
     (a) modify the Italy Bid in order to increase the Offer (as defined in the
Support Agreement) by Cdn. $1.00 in cash, after taking into account the France
Special Dividend (as defined below), and to make such conforming changes as are
necessary to reflect such increase (the “Italy Offer Increase”);
     (b) modify the Italy Bid in order to reduce the Minimum Tender Condition
(as defined in the Support Agreement) from 66 2/3% to 50.01%, calculated on a
Fully-Diluted Basis (as defined in the Support Agreement) (the “Minimum Tender
Condition Reduction”);
     (c) amend the Support Agreement, in the form previously provided to
Portugal, including to provide for the payment of a dividend by France in the
amount of Cdn. $0.75 in cash to all France shareholders as of a record date not
later than July 26, 2006 (the “France Special Dividend”);
     (d) make the Open Market Purchases and/or the Subsequent Purchases; and
     (e) enter into such consents or amendments with its lenders and prospective
lenders as are appropriate to reflect the Italy Offer Increase, the Minimum
Tender Condition Reduction, the Open Market Purchases and/or the Subsequent
Purchases, and the France Special Dividend.
     1.2. Covenant. Italy agrees promptly to amend the Italy Bid to reflect the
Italy Offer Increase, the Minimum Tender Condition Reduction and the France
Special Dividend.
ARTICLE II
AMENDMENT OF COMBINATION AGREEMENT
     Portugal and Italy hereby amend the Combination Agreement as follows:

2



--------------------------------------------------------------------------------



 



     2.1. Per Share Cash Amount. The Combination Agreement is hereby amended to
increase the Per Share Cash Amount, as defined in clause (ii) of Section 2.1(a),
from Cdn. $17.50 in cash to Cdn. $20.25 in cash. The parties will make such
changes to the Plan of Arrangement as are necessary to reflect such increase in
the Per Share Cash Amount.
     2.2. Section 5.6. Section 5.6 of the Combination Agreement is hereby
amended by deleting the first sentence of that section and replacing it with the
following sentence:
“At the request of Portugal, in the event that Italy acquires control of France,
Italy shall cause France to use its reasonable best efforts to (i) redeem the
outstanding France preferred shares Series F and 1 and the outstanding France
convertible debentures in accordance with their respective terms, (ii) call a
meeting of the holders of outstanding France preferred shares, Series G, H and 3
to approve amendments to the terms of such preferred shares to provide for the
redemption of such preferred shares on such terms and conditions as are
reasonably acceptable to Portugal and Italy, and (iii) redeem the France
preferred shares, Series 2 following the Effective Time.”
     2.3. Section 6.2. Section 6.2 of the Combination Agreement is hereby
amended to add a new paragraph (d) to the end thereof as follows:
     “(d) Notwithstanding anything herein to the contrary, in the event that
Italy has acquired at least 50.01%, but less than two-thirds, of the outstanding
common shares of France calculated on a Fully-Diluted Basis (as defined in the
Support Agreement), Portugal may with the prior written consent of Italy, such
consent not to be unreasonably withheld, postpone the mailing of the Portugal
Proxy Statement (and the date of the Portugal Meeting) until such time as Italy
has acquired at least two-thirds of the outstanding common shares of France.
     2.4. Section 8.1. Section 8.1 of the Combination Agreement is hereby
amended to delete paragraph (g) thereof in its entirety.
     2.5. Subsection 8.3(a). Subsection 8.3(a) of the Combination Agreement is
hereby amended be deleting the words “the France Acquisition has occurred” and
replacing them with the words “Italy has acquired at least 50.01% of the
outstanding common shares of France calculated on a Fully-Diluted Basis (as
defined in the Support Agreement)”.
     2.6. Section 8.3. Section 8.3 of the Combination Agreement is hereby
amended to add a new paragraph (e) to the end thereof as follows:

3



--------------------------------------------------------------------------------



 



     “(e) France. Either (i) Italy shall have acquired at least 50.01% of the
outstanding common shares of France calculated on a Fully-Diluted Basis (as
defined in the Support Agreement) on the terms set forth in the Support
Agreement and the Italy Bid Circular, without the waiver or change of any
material term or condition thereof except as approved by Portugal in writing, or
(ii) the Support Agreement shall have been terminated in accordance with its
terms without Italy having acquired any shares of France pursuant to the Italy
Bid. In the event that Italy shall have acquired at least two-thirds of the
outstanding common shares of France, Italy shall have completed a France
Subsequent Acquisition Transaction (the “France Condition”). Italy will give
Portugal at least 5 days written notice of any determination to waive any
material term or condition of the Support Agreement and the Italy Bid Circular
and Portugal will inform Italy within such period whether or not Portugal
consents to such waiver.”
     2.7. Section 9.3. Section 9.3 of the Combination Agreement is hereby
amended as follows:
     (a) The reference to “two-thirds” in paragraph (vi) of Section 9.3(b) is
deleted and replaced with “50.01%”.
     (b) The reference to “two-thirds” in the definition of Italy Termination
Fee in Section 9.3(d) is deleted and replaced with “50.01%”.
ARTICLE III
GENERAL PROVISIONS
     3.1. Counterparts. This Waiver and Amendment may be executed in one or more
counterparts, which may be delivered by facsimile transmission, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart.
     3.2. Governing Law. This Waiver and Amendment shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with, and any disputes arising out of or related to this Waiver and
Amendment shall be interpreted, construed and governed by and in accordance
with, the laws of the State of New York, except to the extent mandatorily
governed by the laws of Canada. Except with respect to the Interim Order or
Final Order or any other matter relating thereto over which the Court has
jurisdiction, the parties hereby irrevocably submit to the jurisdiction of the
courts of the State of New York solely in respect of the interpretation and
enforcement of the provisions of this Waiver and

4



--------------------------------------------------------------------------------



 



Amendment and of the documents referred to herein, and in respect of the
transactions contemplated hereby, and hereby waive, and agree not to assert, as
a defense in any Action for the interpretation or enforcement hereof or of any
such document, that it is not subject thereto or that such Action may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Waiver and Amendment or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such Actions shall be heard and determined in such New
York court. The parties hereby consent to and grant any such court jurisdiction
over the person of such parties and over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such Action
in the manner provided in Section 10.2 of the Combination Agreement or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof.
     3.3. Continued Effectiveness. The Combination Agreement as modified by this
Waiver and Amendment is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed. This Waiver and Amendment shall
be effective only in the specific instances and for the specific purposes for
which given.
* * * * *

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed by their duly authorized respective officers as of the
date first written above.

            PHELPS DODGE CORPORATION

      By:   /s/ Ramiro G. Peru         Name:   Ramiro G. Peru        Title:  
Executive Vice President and
Chief Financial Officer
        INCO LIMITED

      By:   /s/ Simon A. Fish       Name:   Simon A. Fish       Title:  
Executive Vice President,
General Counsel and Secretary    

6